Case 1:05-md-01720-MKB-VMS Document 8437 Filed 04/28/21 Page 1 of 1 PageID #: 141745




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK

    IN RE PAYMENT CARD INTERCHANGE
    FEE AND MERCHANT DISCOUNT
    ANTITRUST LITIGATION                                  Case No. 05-MD-01720 (MKB) (VMS)

    This Document Relates To:

    The Home Depot, Inc. et al. v. Visa Inc., et al.,
    No. 16-CV-05507 (MKB) (VMS).


                             NOTICE OF APPEARANCE OF COUNSEL

   To the Clerk of the Court and all parties of record:

            I am admitted pro hac vice and authorized to practice in this court, and I appear in this

    case as counsel for Plaintiffs The Home Depot, Inc. and Home Depot, U.S.A., Inc., and request

    service of all pleadings, notices, orders, and any other materials involved in this action.

            Respectfully submitted this 28th day of April, 2021.


                                                   /s/ William C. Price
                                                   William C. Price
                                                   QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                                   865 S. Figueroa Street, 10th Floor
                                                   Los Angeles, CA 90017
                                                   Telephone: (213) 443-3156
                                                   Facsimile: (213) 443-3100
                                                   Email: williamprice@quinnemanuel.com

                                                   Counsel for Plaintiffs The Home Depot, Inc. and
                                                   Home Depot, U.S.A., Inc.
